


Exhibit 10(n)


FIRST HORIZON NATIONAL CORPORATION
2000 NON-EMPLOYEE DIRECTORS’ DEFERRED
COMPENSATION STOCK OPTION PLAN
(AS AMENDED AND RESTATED APRIL 20, 2004)

 

1. Purpose. The 2000 Non-Employee Directors’ Deferred Compensation Stock Option
Plan of the First Horizon National Corporation has been adopted to advance the
interests of shareholders by encouraging non-employee members of the Board of
Directors to acquire proprietary interests in the Company in the form of Stock
Options granted in lieu of Retainer/Fees that otherwise would have been paid in
cash for serving on the Board of Directors or any committee thereof.


2. Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:


  (a) “Board” means the Board of Directors of the Company.


  (b) “Common Stock” means the common stock, par value $0.625 per share
(appropriately adjusted for subsequent stock splits), of the Company.


  (c) “Company” means the First Horizon National Corporation, a corporation
established under the laws of the State of Tennessee.


  (d) “Deferred Compensation Stock Option” or “Stock Option” means a right
granted at the election of a Non-Employee Director pursuant to Section 6.


  (e) “Disability” means total and permanent disability, which if the
Participant were an employee of the Company, would be treated as a total and
permanent disability under the terms of the Company’s long-term disability plan
for employees, as may be in effect from time to time.


  (f) “Early Retirement” means retirement from Board service after the age of 55
with 120 or more full months of aggregate Board service.


  (g) “Fair Market Value” means the average of the high and low sales prices at
which shares of Common Stock are traded, as publicly reported by the Wall Street
Journal, on the applicable date or, if there were no sales of Common Stock
reported for such date, the last prior date for which a sale is reported.


  (h) “Grant Date” means the applicable date, as specified in Section 7, on
which a Stock Option is granted to a Non — Employee Director by reason of an
election made pursuant to Section 6.


  (i) “Non-Employee Director” means a member of the Board who is not an employee
of the Company or any subsidiary or affiliate of the Company at the time such
person elects to receive Retainer/Fees in the form of Stock Options.


  (j) “Normal Retirement” means the date at which any Non-Employee Director is
no longer qualified to serve on the Board based on the then-current retirement
age policy contained in the Company’s by-laws or, if not in the by-laws, as
adopted by the Board.


  (k) “Participant” means a person who has received one or more Stock Options or
the legal representative, heir or estate of such person.


  (l) “Plan” means the 2000 Non-Employee Directors’ Deferred Compensation Stock
Option Plan.


  (m) “Retainer/Fees” means the retainer and meeting attendance fees payable to
a Non-Employee Director for service as member of the Board and/or member of any
committee of the Board.


  (n) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.


1

 

--------------------------------------------------------------------------------

 

3. Effective Date. The Plan shall be effective on the date it is approved by the
shareholders of the Company and shall remain in effect through the last Grant
Date occurring with respect to calendar year 2004, unless the Plan is terminated
by the Board earlier than such date subject to the provisions of Section 11. If
shareholder approval is not obtained by June 30, 2000, the Plan shall be
nullified and all elections to receive Stock Options shall be rescinded and all
Non-Employee Directors shall receive cash equal to all Retainer/Fees that had
been the subject of an election hereunder. Upon termination of the Plan, the
applicable terms of the Plan shall continue to apply to all Stock Options which
are outstanding on the date the Plan is terminated and to any Stock Options
which are granted subsequent to such date pursuant to Section 11.


4. Plan Operation. The Plan is intended to meet the requirements of a “formula
plan” for purposes of Rule 16b-3 under the 1934 Act as currently applicable to
the Plan and accordingly is intended to be self-governing. To this end the Plan
is expected to require no discretionary action by any administrative body except
as contemplated by Section 5(b). However, should any questions of interpretation
arise, they shall be resolved by the Human Resources Committee of the Board or
such other Committee as the Board may from time to time designate. The Plan
shall be interpreted to comply with Rule 16b-3 under the 1934 Act, as then
applicable to the Company’s employee benefit plans, and any action under this
Plan that would be inconsistent with the requirements of Rule 16b-3 as then
applicable shall be null and void.


5. Common Stock Available for Stock Options.


  (a) A maximum of 400,000 shares of Common Stock may be issued upon the
exercise of Stock Options granted under the Plan. Shares of Common Stock shall
not be deemed issued until the applicable Stock Option has been exercised and,
accordingly, any shares of Common Stock represented by Stock Options which
expire unexercised or which are canceled shall remain available for issuance
under the Plan. For purposes of computing the maximum number of shares that may
be issued under the Plan, if shares are tendered in payment of all or portion of
the exercise price, then the number of shares issued in connection with such
exercise is the number of shares subject to option that was exercised, net of
the number tendered in payment.


  (b) Any increase in the number of outstanding shares of Common Stock occurring
through stock splits or stock dividends after the adoption of the Plan shall be
reflected proportionately in an increase in the aggregate number of shares then
available for the grant of Stock Options under the Plan, or becoming available
through the termination or forfeiture of Stock Options previously granted but
unexercised and in the number subject to Stock Options then outstanding, and a
proportionate reduction shall be made in the per-share exercise price as to any
outstanding Stock Options or portions thereof not yet exercised. Any fractional
shares resulting from such adjustments shall be eliminated. If changes in
capitalization other than those considered above shall occur, the Board, as it
deems appropriate to preserve Participant’s benefits and to meet the intent of
the Plan, may make equitable adjustments to the number of shares available under
the Plan and covered by outstanding Stock Options and to the exercise prices of
outstanding Stock Options in the event of any change in capitalization or
similar action affecting Common Stock. Such actions may include, but are not
limited to, any combination or exchange of shares, merger, consolidation,
recapitalization, spin-off or other distribution (other than normal cash
dividends) of Company assets to shareholders, or any other change affecting the
Common Stock.


6. Elections to Receive Stock Options. Each Non-Employee may make a one-time
irrevocable election to receive Stock Options under the Plan, provided that such
election conforms to the following:


  (a) Each Non-Employee Director serving as of October 20, 1999, must make his
or her election under the Plan no later than December 31, 1999. Such election,
if any, shall be applicable to Retainer/Fees otherwise payable to such
Non-Employee Director for service from January 1, 2000 through December 31,
2004, subject to the requirements of Section 9.


2

 

--------------------------------------------------------------------------------

 

  (b) Each Non-Employee Director who is newly appointed or elected to the Board
after October 20, 1999, must make his or her election, if any, under the Plan no
later than 30 days following the commencement of such person’s Board service.
Such election, if any, shall be applicable to Retainer/Fees earned by such
Non-Employee Director from the date of such election (but not before January 1,
2000) through December 31, 2004, subject to the requirements of Section 9. The
above notwithstanding, no election under the Plan shall be permitted after June
30, 2004.


  (c) In making an irrevocable election to receive Retainer/Fees in the form of
Stock Options, the Non-Employee Director must designate that the election is for
all or a specified portion of the Retainer/Fees payable to him or her through
December 31, 2004.


7.     Effective Grant Dates.

  (a) The Grant Dates for Stock Options granted pursuant to an election covered
by Section 6(a) made by a Non-Employee Director serving on the Board as of
October 20, 1999 for each of the calendar years such election is in effect shall
be the first business day of July of such calendar year and the first business
day of January of the following calendar year.


  (b) The Grant Dates for Stock Options granted pursuant to an election covered
by Section 6(b) made by a Non-Employee Director elected or appointed to the
Board after October 20, 1999, shall be:


  (i) For the initial Stock Option granted, the earliest calendar date specified
by Section 7(a) to occur after such election, or, if then required by Rule 16b-3
under the 1934 Act as then applicable to the Plan, the first business day
following the last day of the second full calendar quarter of Board service
after an election pursuant to Section 6 has been made.


  (ii) For all Stock Options granted subsequent to the initial Stock Option, for
each of the calendar years such election is in effect the first business day of
each subsequent July of such calendar year and each subsequent January of the
following calendar year.


8. Stock Option Grants. Stock Options granted under the Plan shall have the
following terms and conditions:


  (a) Each Stock Option shall have a per share exercise price equal to 50% of
the Fair Market Value on the Grant Date.


  (b) Each Stock Option shall cover the number of shares represented by “A” in
the following formula:


A = B/C, where

  B = Amount of Retainer/Fees Earned
C = 50% of Fair Market Value of one share of Common Stock on the Grant Date.


  If the number of Common Shares resulting from this calculation is not a whole
number, the amount will be rounded up to the next whole number. The “Amount of
Retainer/Fees Earned” for purposes of this calculation shall be such amount as
was payable to the Participant since the prior applicable Grant Date or since
January 1, 2000 in the case of an election pursuant to Section 6(a), or the date
of the election (but not before January 1, 2000) in the case of an election
pursuant to Section 6(b).


  (c) Each Stock Option shall expire on the tenth anniversary of its Grant Date,
subject to earlier or later expiration in accordance with Section 9.


  (d) Each Stock Option shall be immediately exercisable upon grant, except,
however, that the Board may postpone the exercise of a Stock Option during such
period of time that is deemed reasonably necessary to prevent any acts or
omissions that the Board reasonably believes could result in the violation of
any state or federal law.


3

 

--------------------------------------------------------------------------------

 

9. Termination of Board Service.


  (a) If a Non-Employee Director terminates Board service for any reason (or
becomes an employee of the Company) prior to a Grant Date upon which he or she
would otherwise receive a Stock Option under the Plan, no future Stock Options
shall be granted to him or her and any Retainer/Fees that have been earned, but
which were to be paid in the form of a Stock Option will be paid in cash
instead.


  (b) If a Participant terminates Board service with less than 120 full months
of aggregate Board service or prior to Normal or Early Retirement for any reason
other than death or Disability, all outstanding Stock Options held by such
Participant shall expire on the first anniversary of such person’s termination
of Board service.


  (c) If a Participant terminates Board service due to death, Disability or
because of Normal or Early Retirement, each outstanding Stock Option held by
such Participant shall terminate at the earlier of the fifth anniversary of such
Participant’s termination of Board service or the end of the term of the Stock
Option.


  (d) The above notwithstanding, any Stock Option held by a Participant at the
time of the Participant’s death shall expire on the later of the date provided
for by Section 9(b) or 9(c), or the first anniversary of the Participant’s
death.


10. Exercise Payment. A Stock Option, or portion thereof, may be exercised by
written notice of the exercise delivered to the Human Resources Committee of the
Board, or its designee, accompanied by payment of the exercise price. Such
payment may be made by cash, personal check or Common Stock already owned by the
Participant, valued at the Fair Market Value on the date of exercise, or a
combination of such payment methods. As soon as practicable after notice of
exercise and receipt of full payment for shares of Common Stock being acquired,
the Company shall deliver a certificate to the Participant representing the
Common Stock purchased through the Stock Option.


11. Termination, Suspension and Amendment of the Plan. The Board may at any time
terminate, suspend or amend the Plan, except that the Plan may not be amended in
any manner which knowingly would: (a) cause the Plan not to comply with Rule
16b-3 under the 1934 Act as then applicable to the Company’s employee benefit
plans; (b) cause Participants not to be deemed “non-employee directors” for
purposes of Rule 16b-3 under the 1934 Act as then applicable to the Company’s
employee benefits plans; or (c) adversely affect a Participant’s rights under
the Plan, without the consent of the Participant. If the Plan is terminated or
suspended prior to December 31, 2004, any Retainer/Fees which have been earned
but not paid as of the effective date of termination of the Plan and which are
the subject of an election pursuant to Section 6, will be delivered in the form
of Stock Options on the appropriate Grant Date, notwithstanding that such date
is subsequent to the date the Plan has otherwise been terminated or suspended.


12. Reload Option Grants.


  (a)     Reload Grants. Automatically upon the compliance by the Participant
with the following, the Participant will receive an additional option (a “Reload
Option”) at the time and subject to the terms and conditions described in this
Section 12(a):


  1. The Participant must exercise a Stock Option, using the attestation method
of exercise to pay all or a portion of the exercise price of the Stock Option.
Under the “attestation method” the Participant or other person who holds legal
title to shares of Common Stock beneficially owned by the Participant attests to
the ownership of a sufficient amount of shares of Common Stock to pay all or a
portion of the exercise price of the Stock Option without actually tendering
such shares, and as a result the Company issues to the Participant (or defers
delivery of) that number of shares equal to the number of shares subject to
Stock Option or Reload Option being exercised net of the shares attested to.


4

 

--------------------------------------------------------------------------------

 

  2. The Participant must not have previously received the grant of a Reload
Option in connection with the exercise of a portion of the Stock Option.


  3. The Participant must be a current Director of the Corporation at the time
of the exercise of the Stock Option.


  4. There must be at least one year remaining in the term of the Stock Option
at the time of its exercise.


  5. The Reload Option will be granted on and as of the time and date of the
valid exercise of the Stock Option by the Participant.


  6. The exercise price per share of the Reload Option will be the Fair Market
Value of one share of Common Stock on the date of exercise of Stock Option.


  7. The number of shares of Common Stock with respect to which the Reload
Option will be granted will be equal to the number of shares attested to by the
Participant in payment in all or a portion of the exercise price of the Stock
Option.


  8. The Reload Option will be exercisable during a term commencing at the time
of the valid exercise of the Stock Option and ending on the same date at the
same time as the original term of the Stock Option ends.


  9. No Reload Option will be granted upon the exercise of a Reload Option.


  10. A Participant who has received more than one Stock Option and who
otherwise complies with this Section 12(a) will receive a Reload Option with
respect to each such Stock Option.


  11. The sale or other transfer of certain of the shares received upon the
exercise of a Reload Option will be restricted, as follows:


  (i) No restriction will apply to the shares received upon the exercise of a
Reload Option if the Reload Option was granted in connection with the exercise
of an option in which the Participant elected to defer receipt of shares.


  (ii) Subject to (v), the restriction will apply to that number of shares
received upon the exercise of a Reload Option equal to the product of x times y
times z divided by w, where “x” is the number of shares received upon the
exercise of the Reload Option, “y” is .50, “z” is the difference between the
fair market value of one share at the time of exercise minus the exercise price
of one share, and “w” is the fair market value of one share at the time of
exercise.


  (iii) The restriction period will last until the earliest to occur of the
following: five years following the exercise of the Reload Option, death,
disability, Normal Retirement, Early Retirement, a change in control as defined
in the Company’s 1997 Employee Stock Option Plan or termination of service as a
director for any reason.


  (iv) During the restriction period the Participant cannot sell or otherwise
transfer the shares, and the shares either will be legended accordingly or will
be held in book-entry form by the Company’s transfer agent with appropriate
limitations on transfer ability in place.


  (v) In the event that the Participant determines to sell shares of Common
Stock to pay the taxes associated with the exercise of a Reload Option, then 50%
of the shares so sold to pay the taxes may be shares that otherwise would be
restricted pursuant to the provisions hereof.


5

 

--------------------------------------------------------------------------------

 

  (b)     General. The term “Stock Option” as used in Sections 2(k), 3 (the last
sentence), 5, 8(d), 9(b), 9(d), 10 and 12 shall be deemed to include a “Reload
Option” for all purposes of such Sections.


13.     General Provisions.

  (a) Stock Options shall not be transferable or assignable other than by (a)
will or the laws of descent and distribution, or (b) to the extent permitted by
Rule 16b-3 under the 1934 Act as then applicable to the Company’s employee
benefits plans, by gift or other transfer to any “family member” of a
Non-Employee Director as the term “family member” is defined in the instructions
to Form S-8 promulgated by the Securities and Exchange Commission.


  (b) Stock Options shall be evidenced by written agreements or such other
appropriate documentation prescribed by the Human Resources Committee of the
Board or its designee.


  (c) Neither the Plan nor the granting of Stock Options nor any other action
taken pursuant to the Plan, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Company shall retain the services of
a Participant for any period of time or at any particular rate of compensation
as a member of the Board. Nothing in the Plan shall in any way limit or affect
the right of the Board or the shareholders of the Company to remove any
Participant from the Board or otherwise terminate his or her service as a member
of the Board.


  (d) The validity, construction and effect of the plan and any such actions
taken under or relating to the Plan shall be determined in accordance with the
laws of the State of Tennessee and applicable federal law.


[Reflects 4-20-04 Company name change.]

6

 

--------------------------------------------------------------------------------